                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20572-BLOOM/Reid

JUAN C. BRINIS FERNANDEZ,

        Plaintiff,
v.

DANIEL COLOMBO, CLIFFORD BECK, JR.,
THOMAS FLEISCHHAUER, GUSTAVO
BLACIO, STEVEN CONFESSORE,
PEDRO RODRIGUEZ, MISHART TORRES,
MATTHEW AMBRE, and ELLIOTT GELBER,

      Defendants.
________________________________________/

                                   ORDER DISMISSING CASE

        THIS CAUSE is before the Court upon Plaintiff Juan C. Brinis Fernandez’s (“Plaintiff”)

Complaint, ECF No. [1], and Declaration in Support of Implied Motion for Leave to proceed in

forma pauperis, ECF Nos. [3] & [6] (“Declaration”). The Court has carefully considered the

Complaint and Declaration, the record in this case, and is otherwise fully informed in the premises.

For the reasons that follow, Plaintiff’s Complaint is dismissed.

        Plaintiff, a pro se litigant, has not paid the required filing fee and therefore the screening

provisions of 28 U.S.C. § 1915(e) are applicable. Section 1915 requires courts to dismiss a suit

“any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). A pleading in a civil action

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need detailed factual allegations,” it must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a cause
                                                               Case No. 20-cv-20572-BLOOM/Reid


of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation”). Nor can a complaint rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557 (alteration in original)). “[A] complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

Twombly, 550 U.S. at 570). “A claim is frivolous when it ‘has little or no chance of success,’ that

is, when it appears ‘from the face of the complaint that the factual allegations are clearly baseless

or that the legal theories are indisputably meritless.’” Hoang v. DeKalb Housing Auth., 2014 WL

1028926, at *1 (N.D. Ga. Mar. 19, 2014) (quoting Carroll v. Gross, 984 F.2d 392, 393 (11th Cir.

1993)); see Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding that a claim is frivolous “where

it lacks an arguable basis either in law or in fact”).

        “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998). However, “this leniency does not give a court license to serve as de facto counsel

for a party . . . or to rewrite an otherwise deficient pleading in order to sustain an action. GJR Inv.,

Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal citations omitted).

The Court cannot simply “fill in the blanks” to infer a claim, Brinson v. Colon, 2012 WL 1028878,

at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s duty to search through a plaintiff’s filings

to find or construct a pleading that satisfies Rule 8,” Sanders v. United States, 2009 WL 1241636,

at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v. Roberts, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18,

2009) (“[J]udges must not raise issues and arguments on plaintiffs’ behalf, but may only construe

pleadings liberally given the linguistic imprecision that untrained legal minds sometimes



                                                   2
                                                                  Case No. 20-cv-20572-BLOOM/Reid


employ.”) (citing Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008)). Even under the relaxed

pleading standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th

Cir. 2005), the Complaint fails.

        The Complaint must be dismissed because it fails to state a claim upon which relief can be

granted. In the Complaint, Plaintiff attempts to allege a violation of 42 U.S.C. § 1983. To state a

claim under § 1983, a plaintiff must plead that he was (1) deprived of a right; (2) secured by the

Constitution or laws of the United States; and (3) that the alleged deprivation was committed under

color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Rayburn v.

Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). A plaintiff must offer more than conclusory and

vague allegations to state a § 1983 claim. L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir. 1995).

Plaintiff’s Complaint alleges that Miami Beach police officers illegally arrested him outside of the

Miami Beach city limits, and that this arrest outside of the arresting officers’ jurisdiction violated

his constitutional rights. See generally ECF No. [1]. As a result, Plaintiff seeks damages for

Defendants’ violation of his constitutional rights under § 1983.

        The Court, however, cannot ascertain any plausible claim for relief from Plaintiff’s

allegations. After review of the arrest report in Plaintiff’s underlying criminal case, State v. Brinis-

Fernandez, No. 13-2011-CF-033277-0001-XX,1 it is evident that the arrest was made in fresh

pursuit, after officers responded to a 911 call of a burglary on Miami Beach, and pursued Plaintiff

across jurisdictional lines after he fled the scene of the crime.

        Although “[g]enerally[] an officer of a county or municipality has no official power
        to arrest an offender outside the boundaries of the officer’s county or municipality,”
        Huebner v. Florida, 731 So. 2d 40, 44 (Fla. 4th DCA 1999), an exception exists

1
 “This Court may take judicial notice of Plaintiff’s prior action as well as the arrest report in determining
whether to dismiss this action.” Belton v. Pereira, No. 3:20-cv-35-MCR-HTC, 2020 WL 907580, at *2
(N.D. Fla. Jan. 24, 2020) (citing McDowell Bey v. Vega, 588 F. App’x 923, 926 (11th Cir. 2014)), report
and recommendation adopted, No. 3:20-cv-35-MCR-HTC, 2020 WL 905537 (N.D. Fla. Feb. 25, 2020);
see also Fed. R. Evid. 201.

                                                     3
                                                               Case No. 20-cv-20572-BLOOM/Reid


       when Florida police are engaged in “fresh pursuit.” Specifically, “[t]he fresh pursuit
       exception allows officers, who attempt to detain or arrest within their territorial
       jurisdiction, to continue to pursue a fleeing suspect even though the suspect crosses
       jurisdictional lines.” Florida v. Phoenix, 428 So. 2d 262, 265 (Fla. 4th DCA 1982).

Everett v. Marianna Police Dep’t, 431 F. App’x 819, 821 (11th Cir. 2011). Thus, the Complaint

is devoid of any actionable § 1983 claim for false arrest. As a result, the Complaint’s legal theories,

as presented, are indisputably meritless. See, e.g., Davis v. Kvalheim, 261 F. App’x 231, 234 (11th

Cir. 2008) (holding that complaint may be dismissed before service of process where its legal

theories are indisputably meritless).

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED.

             2. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 26, 2020.




                                                       ____________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Juan C. Brinis Fernandez
190145117
Metro West Detention Center
13850 NW 41 Street
Miami, FL 33178




                                                  4
